

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective March 15,
2015, unless otherwise indicated as follows:


1.
By replacing the fifth paragraph of Section D-1-2 of Supplement D-1 and the
third paragraph of Section D‑3-2 of Supplement D-3, Eligibility to Share in the
Profit Sharing Feature in the respective Provisions Relating to the Profit
Sharing Feature for Certain Participating Affiliates, in its entirety, with the
following:



For purposes of this Supplement, an “Active Employee” means an employee who is
still on the payroll, has been temporarily laid off, or who terminated
employment due to Disability, death, or after attaining age 60 during such Plan
Year, but does not mean an employee whose employment has been terminated
effective on or before December 31 of that Plan Year. In addition, for purposes
of applying the requirement of completing 1,000 Hours of Service for the Plan
Year, such requirement shall not apply to employees terminating after attaining
age 60 provided they are not terminated for cause.


Explanation: This amendment removes the word “Retirement” to eliminate confusion
and excludes any Supplement D-1 and D-3 Participants age 60 or older who were
terminated for cause from receiving a profit sharing contribution for that Plan
Year.


2.
By replacing the second paragraph of Section D-2-2 Eligibility to Share in the
Retirement Contribution of Supplement D-2, Provisions Relating to the Retirement
Contribution Feature for Certain Participating Affiliates, in its entirety, with
the following:



In order to share in the allocation of any Retirement Contribution made by a
Supplement D-2 Company pursuant to Paragraph 3 below for a given Plan Year,
Eligible Employees described above must be credited with 1,000 Hours of Service
(prorated for the Plan Year in which the Retirement Contribution Feature becomes
effective) in that Plan Year and must not be covered by a collectively bargained
unit to which the Retirement Contribution has not been extended. However, if the
Participant’s failure to be credited with 1,000 Hours of Service in that Plan
Year is due to the Participant’s (i) Disability; (ii) death; or (iii)
termination of employment on or after attaining age 60 during such Plan Year
provided the Participant is not terminated for cause, such Participant shall
nevertheless be entitled to share in the allocation of the Retirement
Contributions for such Plan Year. Any Participant who is not a Highly
Compensated Employee who has met the above eligibility requirements as of June
30 each Plan Year shall receive a pro-rata allocation mid-year based on
compensation paid through June 30. The final annual allocation shall be reduced
by any such mid‑year allocation. Participants who meet the requirements of this
paragraph are referred to herein as “Supplement D-2 Participants.”



1



--------------------------------------------------------------------------------



Explanation: This amendment removes the word “Retirement” to eliminate confusion
and excludes any Supplement D-2 Participants age of 60 or older, who were
terminated for cause, from receiving a retirement contribution for that Plan
Year.


3.
By replacing the third paragraph of Section D-6-2 Eligibility to Share in the
Retirement Contribution of Supplement D-6, Provisions Relating to the MDU
Resources Group, Inc. Retirement Contribution Feature, in its entirety, with the
following:



In order to share in the allocation of any Retirement Contribution made by a
Supplement D-6 Company pursuant to Paragraph 3 below for a given Plan Year,
Eligible Employees described above must be credited with 1,000 Hours of Service
in that Plan Year; provided, however, that if the Participant’s failure to be
credited with 1,000 Hours of Service in that Plan Year is due to the
Participant’s (i) Disability; (ii) death; or (iii) termination of employment on
or after attaining age 60 during such Plan Year provided the Participant is not
terminated for cause, such Participant shall nevertheless be entitled to share
in the allocation of the Retirement Contribution for such Plan Year. Any
Participant who is not a Highly Compensated Employee who has met the above
eligibility requirements as of June 30 each Plan Year shall receive a pro-rata
allocation mid-year based on compensation paid through June 30. The final annual
allocation shall be reduced by any such mid‑year allocation. Participants who
meet the requirements of this paragraph are referred to herein as “Supplement
D-6 Participants.”


Explanation: This amendment removes the word “Retirement” to eliminate confusion
and excludes any Supplement D-6 Participants age of 60 or older, who were
terminated for cause, from receiving a retirement contribution for that Plan
Year.


4.
By replacing the second paragraph of Section D-6A-2 Eligibility to Share in the
Retirement Contribution of Supplement D-6A, Provisions Relating to the
Retirement Contribution Feature, in its entirety, with the following:



In order to share in the allocation of any Retirement Contribution made by a
Supplement D-6A Company pursuant to Paragraph 3 below for a given Plan Year,
Eligible Employees described above must be credited with 1,000 Hours of Service
in that Plan Year; provided, however, that if the Participant’s failure to be
credited with 1,000 Hours of Service in the Plan Year is due to the
Participant’s (i) Disability; (ii) death; or (iii) termination of employment on
or after attaining age 60 during such Plan Year provided the Participant is not
terminated for cause, such Participant shall nevertheless be entitled to a
Retirement Contribution for such Plan Year. Any Participant who is not a Highly
Compensated Employee who has met the above eligibility requirements as of June
30 each Plan Year shall receive a pro-rata allocation mid-year based on
compensation paid through June 30. The final annual allocation shall be reduced
by any such mid‑year allocation. Participants who meet the requirements of this
paragraph are referred to herein as “Supplement D-6A Participants.”



2



--------------------------------------------------------------------------------



Explanation: This amendment removes the word “Retirement” to eliminate confusion
and excludes any Supplement D-6A Participants age of 60 or older, who were
terminated for cause, from receiving a retirement contribution for that Plan
Year.


5.
By replacing Section D-8-2 Eligibility to Share in the Retirement Contribution
of Supplement D-8, Provisions Relating to the Dakota Prairie Refining, LLC
Retirement Contribution Feature, in its entirety, with the following:



“In order to share in the allocation of the Retirement Contribution made by DPR
for any Plan Year, Eligible Employees must be credited with 1,000 Hours of
Service (prorated for the Plan Year in which the Retirement Contribution becomes
effective) in that Plan Year; provided, however, that if the Participant’s
failure to be credited with 1,000 Hours of Service in the Plan Year is due to
the Participant’s (i) Disability; (ii) death; or (iii) termination of employment
on or after attaining age 60 during such Plan Year, provided the Participant is
not terminated for cause, such Participant shall nevertheless be entitled to a
Retirement Contribution for such Plan Year. Any Participant who is not a Highly
Compensated Employee who has met the above eligibility requirements as of June
30 each Plan Year shall receive a pro-rata allocation mid-year based on
compensation paid through June 30. The final annual allocation shall be reduced
by any such mid-year allocation. Participants who meet the requirements of this
paragraph are referred to herein as “Supplement D-8 Participants.”


Explanation: This amendment clarifies the language for crediting Hours of
Service for consistency, clarifies the mid-year pro-rata allocation for
non-Highly Compensated Employees, and excludes Supplement D-8 Participants age
60 or older, who were terminated for cause, from receiving a retirement
contribution for that Plan Year.




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“Committee”) on this 13th day
of March, 2015.




 
 
 
MDU RESOURCES GROUP, INC.
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman
 
 






3

